ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Suffolk Construction Company, Inc.            )      ASBCA No. 59882
                                              )
Under Contract No. N40085-11-C-7231           )

APPEARANCES FOR THE APPELLANT:                       Thomas H. Hayman, Esq.
                                                     Kevin P. Polansky, Esq.
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      Boston, MA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephen L. Bacon, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 March 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59882, Appeal of Suffolk
Construction Company, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals